Order entered December 11, 2017




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00749-CV

                                  FRANK D. MAY, Appellant

                                                V.

                                 MARVIN MILLER, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-02599-A

                                            ORDER
       Before the Court is appellee’s motion to issue mandate. Although given an opportunity

to respond, appellant has not filed any response. We GRANT the motion and DIRECT the

Clerk of the Court to issue the mandate instanter.


                                                       /s/   MOLLY FRANCIS
                                                             JUSTICE